Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,736135 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Response to Arguments
In response to the RUSH dated 6/06/2022, the SPEC 12/14/2020 (1 page) indicated that a substitute specification  has been filed. The statement was made in error. No amendment was made to the specification in the Preliminary Amendment. Therefore, there is no marked up copy of the specification was filed with the Preliminary Amendment. Applicant did make a comment on the 3rd paragraph of the Post Allowance Communication dated 8/02/2022.
CTNF 9/01/2021 was a mis-typo to acknowledge a claim to foreign priority (which indicated certified copies of the priority documents have been received in Application No. 16/102,059; however, none document was received). A corrected NOA is provided herein with to indicate that does not acknowledge a foreign priority claim.
Applicant’s arguments, see page 11, filed 2/01/2022, with respect to objection of claims 4 and 14 have been fully considered and are persuasive.  The objection to the claim has been withdrawn. 
Applicant’s arguments, see page 10, filled on 2/01/2022, with respect to rejected for non-statutory double patenting of claims 1-23 have been fully considered and are persuasive based on the terminal disclaimer with respect to U.S. Patent No. 10,736135 is filed. Accordingly, in view of the terminal disclaimer, the non-statutory double patenting rejection is withdrawal. 
Applicant’s arguments, see pages 11-14, filed 2/01/2022, with respect to rejection of 35 U.S.C § 103 of claims 1-23 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-23 are allowed.
Claims 1-23 are allowable over the obvious type double patenting rejection over the US Patent No. 10,736135 since the terminal disclaimer has been submitted and accepted.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469